*618To The Honorable the Senate of the Commonwealth of Massachusetts:
The Justices of the Supreme Judicial Court have considered the questions upon which their opinion is required by the order of February 24, 1938, a copy of which is hereto annexed.
The Hingham Water Company was incorporated by St. 1879, c. 139. That charter has been amended several *619times. The proposed bill confers upon the town of Hing-ham, if authorized by a specified proportion of voters voting at a town meeting, the right to purchase all the corporate property, rights, privileges and franchises of that company on payment of a sum to be ascertained by a somewhat complicated method of calculation. The statement of facts contained in the order is meager. No specified question of law is proposed for answer. The bald inquiry is whether the proposed bill, if enacted, would be constitutional; and, if that inquiry is answered in the negative, the further inquiry is, in what respects it would be unconstitutional. The principles of the Constitution which the proposed bill may be thought to offend are not indicated in any way.
The attention of The Honorable Senate is respectfully drawn to the settled practice of the Justices with respect to questions propounded under c. 3, art. 2, of the Constitution of this Commonwealth. It was said in Opinion of the Justices, 145 Mass. 587, at page 592, touching an inquiry, general in form and designating no particular point of law upon which an opinion was desired: “We have doubts whether, within the fair intent of the Constitution, the executive or legislative departments can submit to the Justices a law, or a series of laws or rules more or less complicated, and ask them to examine and ascertain what questions can be raised as to the validity of every clause, and to express an opinion in advance upon every such question.” In Opinion of the Justices, 239 Mass. 606, at page 612, it was said: “The third inquiry, although in form a question, presents no specific or definite point. It asks us to examine a long and complicated bill proposed under a recent amendment to the Federal Constitution in order to ascertain whether we can discover questions to be raised as to the validity of every clause and, if any are found, then to discuss and express an opinion in advance upon every such question. The practice always has been for the Justices to confine their answers to the particular questions of law submitted to them.” Opinion of the Justices, 261 Mass. 523, 554; 261 Mass. 556, 613; 275 Mass. 580, 582; 297 Mass. 559, 566-567. There is nothing on *620the face of the present order to disclose the “Grave doubt” which according to the statement in that order exists as to the constitutionality of the proposed bill if enacted into law.
This practice of the Justices is founded on practical wisdom as well as on the express terms of c. 3, art. 2, of the Constitution. The words of that section are clear to the effect that “opinions of the justices” may be required “upon important questions of law.” Those words mean that the important questions of law must be explicitly stated: they cannot be left to equivocal implications. An opinion upon a question of constitutional law cannot be so framed as to be helpful to legislators without a definite statement of the point of difficulty which, has been developed through hearings and discussion.
In these circumstances, we feel constrained to ask to be excused from attempting to make further answer to the order.
Arthur P. Rugg.
Fred T. Field.,
Charles H. Donahue.
Henry T. Lummus.
Stanley,E.. Qua.
Arthur W. Dolan.
Louis S. Cox.